DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the amendments filed January 6, 2021.
The amendments filed have been accepted and are hereby entered.
Claims 1, 5-9, 14-15, and 20 have been amended.
Claims 4-13 have been previously canceled or withdrawn.
Claims 14-16 have been added.
Claims 1-3 and 14-16 are pending and have been examined.
This action is made FINAL.


ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
Response to Amendment
The 35 U.S.C. §112(b) rejection of claim 3 directed to “further clearing presentment message” is withdrawn in view of claims amendments received January 6, 2021.

Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection of claims 1-3 and 14-16 have been fully considered but are not persuasive.

Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection of claims 1-3 have been fully considered but are not found persuasive; Examiner notes Applicant arguments directed to new claim limitations are addressed in the §103 rejection, below, and arguments not directed to new claim limitations are addressed in “Response to Arguments” section.

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

RESPONSE TO ARGUMENTS

With respect to the 35 U.S.C. § 101 rejection of claims 1-3 (and by extension, claims 14-16), applicant presents on pages 7-15 of Remarks multiple arguments asserting the newly 

  The amended claims are not directed to an abstract idea (pages 7 -12 of Remarks), which further argues:

“…not all methods of organizing human activity are abstract ideas, and that this category description [certain methods of organizing human activity] does not cover human operation of machines” (page 11 of Remarks)

“Claim 1 does not describe concepts relating to interpersonal and intrapersonal activities, and does not include satisfying or avoiding legal obligation, does not including advertising, marketing, and/or sales activities or behaviors, and does not include processes for managing human mental activity”, and, “necessarily utilizes electronic components” (page 11 of Remarks).

The claims are integrated into a practical application (pages 10 and 12 – 13 of Remarks), which further argues:


“…claim 1 integrates the alleged abstract idea into a practical application that applies…that imposes a meaningful limit on the abstract idea, such that 

“claim 1 recites an improvement to the functionality of a network server by providing a novel process that solves the technical problem of how to avoid intervention by a card holder or by a financial institution to reverse a payment when an order for one or more products has not been successfully completed, and thus to remove burdensome computer processing that was previously required, [a] problem existed in the prior start of art” (Pages 11-12 of Remarks).

“elements of claim 1 provides a specific process…that permits previously distinct aspects of a payment transaction…to be related to one another on a technical level [emphasis omitted], rather than on a legal level or in accordance with custom…the claimed process thus advantageously removes the need for human interpretation of events and the relationships between entities” (Pages 10 and 11-12 of Remarks).

The claims amount to significantly more, passing part two of the Alice test (pages 13 – 15 of Remarks), further arguing:

“The pending claims include limitations other than what is well-understood, routine and conventional in the field, by requiring a network server ” (emphasis omitted);(Pages 14- 15 of Remarks).

“this [the claimed process] is not a situation in which a general purpose computer is added to carry out an abstract idea. Instead, the limitations of the present claims are directed to a specific method involving a network server processing a payment transaction in accordance with a delayed clearing protocol that is different from conventional processes, and that when the elements of claim 1 are taken as an ordered combination, they provide unconventional steps that confine the alleged abstract idea to a particular useful combination to result in patent-eligible subject matter” (pages 14-15 of Remarks)

Examiner respectfully disagrees with the above arguments (or, alternatively, the basis upon which they are predicated. Analysis continues below. 

With respect to the applicant assertion (pages 7-12, including arguments i and ii) that the amended claims are not directed to an abstract idea, Examiner still maintains that the claims are directed to certain methods of organizing human activity, including fundamental economic principles or practices,  including sales activities, even if the claim limitations recite  (page 11 of Remarks)”. However, Examiner respectfully contends that this guidance is deprecated per being taken from an archived MPEP version from 2017, §2106.04(a)(2)(II), of which pre-dates PEG 2019 analysis. Examiner notes the current version of MPEP, in same §2106.04(a)(2)(II) cited, states: 

“[…] the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this 

In other words, Examiner respectfully disagrees with Applicant argument asserting the claim is not directed to an abstract idea in view of claimed usage of devices, and conversely asserts Applicant argument directed to Step 2A Prong 1 is based upon combination of assertions (both pre 2019 PEG guidance, and PEG 2019 guidance) that are not in line with one another, and partially deprecated. The claims recite an abstract process of a delayed transaction in the context of sales activities and or behaviors. Accordingly, Examiner maintains that the claims recite an abstract idea.

With respect to Applicant argument asserting the claims are integrated into a practical application (pages 10 and 12 – 13 of Remarks), Examiner respectfully disagrees. Applicant contends that the claims do not seek to preempt or monopolize a fundamental economic practice.  “While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  The instant application is reviewed 

Furthermore, in attempting support of patent eligibility, Applicant asserts that the claimed invention realizes:

 “[an] improvement to the functionality of a network server by providing a novel process that solves the technical problem of how to avoid intervention by a card holder or by a financial institution to reverse a payment when an order for one or more products has not been successfully completed and thus to remove burdensome computer processing”, (Pages 11-12 of Remarks). 

Examiner respectfully contends that the asserted improvement is merely directed to and/or realized out of a business arrangement as evidenced by the problem it is advantageously solving: “…problem of how to avoid intervention by a card holder [i.e., consumer] or by a financial institution to reverse a payment…”, and is not a reason rooted in a technological arrangement that explains why the additional elements, either alone or in combination, successfully integrate the abstract idea into a practical application. Examiner further notes, in general, any reduction of information to be processed realized via a modification of business arrangement (e.g., escrow/delayed arrangement for holding payments) is an improvement directed to the business practice (i.e., the abstract idea), not the system itself, and is not necessarily patent eligible, even if the abstract idea is narrowly defined:  Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (emphasis omitted); see also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016) (“A narrow claim directed to an abstract idea, however, is not necessarily patent-eligible.”). 

Applicant further asserts: 
“elements of claim 1 provides a specific process…that permits previously distinct aspects of a payment transaction…to be related to one another on a technical level [emphasis omitted], rather than on a legal level or in accordance with custom…the claimed process thus advantageously removes the need for human interpretation of events and the relationships between entities” (Pages 10 and 11-12 of Remarks)”. 

Examiner respectfully disagrees with above assertion, and generally notes “simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). With respect to the two arguments from Applicant above, Examiner still fails to see how a technical advancement is realized via amended claim limitations, as Examiner fails to see how the additional elements of the claim set forth an improvement in technology as required by 2019 PEG Guidance (page 12 of 2019 PEG under “An Improvement in the Functioning of a Computer or an Improvement to Other Technology or Technical Field”);(i.e., the claim must include the components or steps of the invention that  

Continuing argument directed to successful integration of the judicial exception, Examiner notes the sensor is no longer claimed as an element of the invention, and merely recites “determining that a receipt message….indicating that a sensor has detected the presence of the order for one or more products has not been received.”  Examiner respectfully contends this indication in claimed message, as currently drafted, can be understood / interpreted to originate from a user communication (e.g., in user device embodiment) or any other thing that can observe and communicate a sensor’s output (i.e., includes non-inventive embodiments directed to the abstract business process of sending/receiving information, and not a technical arrangement rendering an technical solution to a technical problem). When a claim directed to an abstract idea contains no restriction on how an asserted improvement is accomplished and the asserted improvement is not described in the claim, then the claim does not become patent eligible.  See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316 (Fed. Cir. 2016). Accordingly, in view of above reasoning, Examiner respectfully maintains 

Regarding Applicant’s argument that the claim elements are patentable per being unconventional or otherwise more than what is well-understood, routine, and conventional activity in the field, the Examiner respectfully disagrees with the argument on the basis of its premise. As an initial matter, the additional elements amount to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h), or merely applying the judicial exception (2106.05(f)). These considerations are different than the Well Understood, Routine and Conventional Consideration – See MPEP 2106.05(d). Arguendo, Examiner notes performing basic computer functions such as sending and receiving data is well-understood, routine, and conventional activity (See MPEP §2106.05(d)(I)(2) paraphrasing TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016: “Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art".)).

With respect to Applicant’s statement that the claimed system is “not a situation in which a general purpose computer is added to carry out an abstract idea….Instead, the limitations of the present claims are directed to a specific method involving a network server for processing a payment transaction in accordance with a delayed clearing protocol that is different from conventional processes” (pages 14-15 of Remarks), Examiner respectfully Synopsys, Inc. V Mentor Graphics Corp., 838 F.3d 1307, 1321). Accordingly, Examiner maintains a 35 U.S.C §101 rejection is proper.

With respect to argument that Jefferies does not quality as prior art under 35 U.S.C. §103 because it is not analogous art, failing to meet prima facie obviousness requirement, Examiner respectfully disagrees. Examiner respectfully contends Applicant is failing to appreciate the breadth that the claimed “payment transaction concerning an order for one or more products from one of an electronic device or a smart storage device” provides. Examiner respectfully contends that the dispensing station comprising smart storage capabilities, such as the one of Jeffries, is reasonably pertinent to the problem addressed by applicant; the problem of which includes, in certain embodiments, handling a payment transaction concerning an order for one or more products (e.g., not limited to non-medical product embodiments) from a products as broadly claimed by Applicant. Examiner maintains, in view of above reasoning, that Jeffries logically commends itself to an inventor’s attention in considering the problem of sensing products/orders of products in a smart device context, an aspect required to solve the problem of automating order/product handling without user intervention. 

Arguendo, Awasthi also discloses a smart IOT storage device, generally, pertaining to transactions, and includes multiple non-limiting embodiments including in-store kiosks, printer devices, or refrigerators as examples (¶¶105-109), where Awasthi is also in the context of transaction processing. Examiner fails to see how the technique of Jeffries, of which advantageously solves problem relevant to Applicant smart storage embodiment (such as the IOT device of Awasthi) would not be obvious to combine to one of ordinary skill in the art in the context of Awashti’s smart storage device, of which already disclosed knowledge of sensing products stored within smart storage / IOT device (e.g., ¶108 of Awasthi). Examiner maintains, that even if the products in examples of Awasthi are different than Jeffries, it is irrelevant to the order detection technique of which is relied upon in Jeffries in combination with Awasthi, particularly since it is understood in view of Awasthi that the smart IOT device could be   

Furthermore, with respect to Applicant’s argument that Awasthi does not specify payment transactions concerning orders for products from an electronic device of a user or smart storage device, Examiner respectfully disagrees in view of ¶¶104-109 of Awasthi, as the citations clearly indicate IoT smart storage devices (e.g., printer storing ink, refrigerator storing products) and a user device (e.g., push button) ordering products (i.e., transactions concerning orders for products from a smart storage device or user device). Lastly, Examiner notes remaining 103 arguments are directed to new claim limitations further defining/limiting the delayed transaction protocol, of which is mapped below in §103 rejection; (i.e., are moot in view of new grounds of rejection).

Accordingly, in view of above reasoning, Examiner maintains that the Office has established a prima facie case of obviousness under Section 103(a) for the claims 1 and 2, as applied in previous Non-Final Office Action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-3 and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Based upon consideration of all relevant factors with respect to the claims as a whole, claims 1-3 are determined to be directed to an abstract idea. The rationale for this determination is explained below:

Claim 1-3 and 14-16 recites a method of organizing human activity because the claim recites a method of processing a payment transaction for an order for one or more products, comprising: receiving from a first financial institution, an authorization request message for authorization of a payment transaction concerning an order for one or more products from one of an electronic device of a user or a smart storage device, the authorization request message comprising:, a token primary account number, “PAN”, associated with a payment account at a second financial institution , determining, based on the token PAN, that the payment transaction should be processed according to a delayed clearing protocol, wherein the delayed clearing protocol involves delaying payment processing until the order is successfully received by one of the electronic device of the user or smart storage device by: accessing a plurality of token PANs associated with the delayed clearing protocol, and determining that the token PAN is one of the plurality token PANs [associated with the delayed clearing protocol], receiving a clearing presentment file comprising the at least one clearing presentment message, the clearing presentment message comprising details of the payment transaction; determining whether a receipt message indicating that a sensor of the electronic device has detected the 

This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply a database (See MPEP 2106.05(f)). Additionally, network / financial servers comprising memory and user electronic device or smart storage device sending/receiving authorization requests is generally linking the judicial exception to particular technological environments (See MPEP 2106.5(h)). Furthermore, sending / receiving of messages is adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)). Simply implementing the abstract idea on the aforementioned generic database and generally linked electronic devices user device / smart storage device comprising sensor and network servers receiving authorization request messages, when claimed at a high degree of generality, as the case here, is not a practical application of the abstract idea. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. Examiner notes the as mentioned in claims is not an additional element per merely requiring its indication in a message, of which can originate from any source, such as a user sending/receiving data on user device. The claims are directed to an abstract idea.

Claim 13- and 14-16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, either alone or in combination. As previously discussed, the claim merely describe how to generally apply a database (See MPEP 2106.05(f)), and generally link the judicial exception to servers sending/receiving authorization requests and an electronic device comprising sensor to detect in the context of a transaction process (See MPEP 2106.5(h)). For the step of sending / receiving of messages between servers and devices that was previously considered extra-solution, this has been further evaluated to be well-understood, routine, and conventional activity in the field of transaction processing. The OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) court decisions (MPEP 2106.05 (d)(II)) indicate that a computer merely sending/receiving messages over a network is well-understood, routine, and conventional function when claimed at a high level of generality, as it is here. Accordingly, the additional elements of the claims, when considered individually and as an ordered combination do not amount to significantly more than the abstract idea outside of the abstract idea and so, do not amount to significantly more than the abstract idea. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons the claim is not patent eligible.

Dependent claims 2-3 and 14-16 have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole. The dependent claims, when analyzed both individually and in combination, are also held to be patent ineligible 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to independent claims 1 and 14, it is unclear as whether the “payment account of the user” in line 7 of claim 1, and line 16 of claim 14 are used in the smart storage device embodiment claimed, as line 5 of claim 1 and line 6 of claim 14 only ever recite the user with respect to a “electronic device of a user”, of which is recited in the alternative to a smart storage device. I.e., it is unclear as to whether the smart storage device embodiment has an antecedent basis issue, or if the user is not necessary at all. ¶46 of Applicant specification seems to indicate that the user and smart storage devices are different embodiments, where the smart storage device does not have a “user account”, leaving Examiner unclear as to how the limitation in question would be applied in the smart storage embodiment. If it is successfully argued it is unclear, Examiner further maintains the issue is, at minimum, an antecedent basis issue with respect to the smart storage device embodiment/alternative.

Claims 2-3 and 15-16 are rejected by virtue of dependency upon the aforementioned unclear/rejected claims 1 and 14. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No.  US-20170076288-A1 to Awasthi (hereinafter Awasthi) in further view of United States Application Publication No.  US-20130131862-A1 to Jeffries, (hereinafter Jeffries), in further view of United States Application Publication No.  US-20140156427-A1 to Grigg (hereinafter Grigg), in further view of Non-Patent Literature, “Order Fulfillment” to Wikipedia (“Wikipedia”)1, in further view of United States Application Publication No.   US-20190378137-A1 to Honey (hereinafter Honey), in further view of United States Application Publication No.  US-20070282743-A1 to Lovelett (hereinafter Lovelett), in further view of United States Application Publication No.  US-20020161707-A1 to Cole (hereinafter Cole).

With respect to claim 1, Awasthi discloses:  Method of processing a payment transaction for an order for one or more products (¶¶2, 17, 18, 36, 92, 108-109 of Awasthi discloses orders for products, where at least abstract, ¶¶2, 19-20, 25, 28, 29, 32, 40, 44-45, 47, etc of Awasthi discloses method of processing payment transactions), comprising:

 receiving, at a network server (payment processor server computer 110), from a server of a first financial institution (acquirer computer 108), an authorization request message for authorization of a payment transaction concerning an order for one or more products from one of an electronic device of a user or a smart storage device, (¶45 of Awasthti discloses an authorization request (i.e., message) for a given transaction sent from an issuer to a payment processor server computer 110 (i.e., network server));(¶¶105-109 of Awasthi discloses credential on file transactions which may concern an order from a user device (¶107), or a smart storage device (e.g., see printer ordering printer ink (¶¶106, 108), or a refrigerator (¶108) order food items (e.g., milk, juice, etc.))).

the authorization message request comprising: a token primary account number, (PAN) (¶25 “payment token”, in view of ¶109 disclosing the user / smart IOT device storing the credentials internally, of which are understood to be used for performing the automated order as provided from aforementioned ¶¶106, 108), associated with a payment account of the user at a second financial institution (Fig. 2, Issuer computer 112 in view of ¶19);(Examiner respectfully does not understand if the user is relevant in the smart device embodiment, as there is no user recited, but interprets that the payment account can be of the user as claimed, 

(¶19 in view of ¶25 and Fig 2, 112 of Awasthi discloses an authorization request message sent to payment network/issuer for authorizing a transaction (¶19), where it may include an issuer account identifier (¶19). ¶25 of Awasthi further discloses a payment token that is a substitute for an account identifier, such as a primary account number (PAN), which may be used in place of a PAN for initiating/authorizing/settling a payment transaction.);(See also ¶¶70-71 in view of Fig. 4 of Awasthi)


 determining, based on the token PAN, that the payment transaction should be processed according to a delayed clearing protocol, wherein the delayed clearing protocol involves delaying payment processing […] by: (¶¶93-94 of Awasthi discloses a delayed charges transaction type which are particularly for a recurring relationship between cardholder and a merchant for services rendered. ¶¶8,28, and 37 of Awasthi further discloses a ‘credential on file indicator’ may indicate existing contractual recurring relationships between the user and the merchant, where ¶15 of Awasthi further discloses the credential on file may be credentials associated with an account (e.g., account identifiers/ account numbers), (i.e., PAN);(See also ¶41 disclosing indicator may be carried within a field, where table in Page 8 of Awasthi discloses a PAN to be a field. ¶25 of Awasthi further discloses a payment token may be 

(Furthermore, in another interpretation reading more closely upon newly amended limitations, ¶¶103-104 in view of ¶¶106-108 of Awasthi discloses unscheduled credential on file transactions which do not occur regularly (¶¶103-104), understood to occur on basis of detected supplies within the IoT devices (¶¶106-108), and may be initiated by a merchant to fulfill a contract or instruction provided by the user in an initial user-initiated transaction (¶104), where the merchant might be a local supermarket for order of food items to be stored in the IOT device (¶108));(i.e., merchant may be a supplier of goods, where the goods are to be stored within IOT devices in at least ink cartridges and refrigerator embodiments (¶¶106-108), and are delayed until merchant fulfillment of a contract or instruction provided by the user, as lined in initial user-initiated transaction (¶104 of Awasthi)).

accessing a database (Token Vault 120) comprising a plurality of token PANs (¶50 of Awasthi) associated with the delayed clearing protocol (See above), and determining that the token PAN is one of the plurality of token PANs in the database; (¶¶46,50 in view of  ¶25 of Awasthi discloses de-tokenizing by mapping of stored tokens mapped to associated account 

processing, by the network server, the payment transaction according to a delayed clearing protocol […] (See ¶¶92-93 of Awasthi disclosing delayed payment transaction in view of payment processor server computer 110 in Fig. 2);(See also ¶104 of Awasthi disclosing payment upon completion of contract / user instruction conditions i.e., unscheduled credential on file transactions are delayed until fulfillment of contract or instruction of a user as lined by an initial user-initiated transaction).

[…] sensor has detected the presence of […] one or more products. (¶¶107 – 108 of Awasthi discloses sensors in IOT devices such as a printer / refrigerator, of which the devices are understood to orders items (e.g., ink cartridges, food items, i.e., products) on basis of local supplies detected by sensors)

Awasthi, despite disclosing an electronic device of a user or a smart storage device comprising a sensor for detecting presence of products to order on basis of supplies (¶¶106-109), and also disclosing payment submission in response to contract fulfillment (¶104, presence of the order for the one or more products (underlined for emphasis).

However, Jeffries, similarly disclosing a device to store goods as Awasthi (¶109) and applicant (¶43), discloses: an smart storage device comprising a sensor [that] has detected the presence of the order for the one or more products [of an order of one or more products]. (¶68 of Jeffries discloses a device storing goods (dispensing station) that has unique identifier tag readers configured to identify dispensable units via RFID scanner scanning unique identifier tag or other similar identifier, and further states in at least ¶106 that received items of an order may be validated by comparing sensed dispensable units via RFID scanner to determine whether or not the new inventory realizes a complete order (Examiner understands the options of validation are that the all ordered products are received or all the ordered products have not been received)).

Accordingly, it would have been rendered obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the IOT devices of Awasthi comprising sensor incorporate the technique of detecting the presence of one or more products corresponding to an order for one or more products pertaining to the delayed transaction of Awasthi, resulting in products being specifically labeled / tagged via RFID 

Awasthi in view of Jeffries fails to explicitly disclose determining, by the network server, that a receipt message from one of the electronic device or the smart storage device indicating that a sensor … has detected the presence of the order for the one or more products has not been received. 

However, Grigg discloses determining , by the network server,  that a receipt message from [an electronic device] indicating that a sensor of an the electronic device has detected the presence of one or more products has […] been received: 

(¶86 in view of ¶34 of Grigg discloses a reader device (i.e., a sensor) scanning readable indicia for a transaction, where ¶34 discloses that the readable indicia may be received by a clearinghouse (i.e., sent to clearinghouse) for determining a given account associated with a vendor in order to complete a given transaction.);(Examiner understands processes cited involves clearinghouse determining that the receipt message has been received to realize the transaction);(Furthermore, see ¶54 of Grigg disclosing the indicia may consist of RFID tags)

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the RFID codes/tags (i.e., receipt message) of detected the sensed products of order (e.g., RFID data of Jeffries corresponding to complete order) as disclosed by Grigg, resulting in the payment processor server computer 110 of Awasthi (the network server), noted to also perform clearing house capabilities (¶46 of Awasthi), performing the payment transaction according to a delayed clearing protocol by determining that a receipt message from an electronic device (i.e., IOT device), indicating that the sensor of the electronic device has detected the presence of the one or more products corresponding to order for one or more products has […] been received for advantageously determining whether the contract has reached delivery completion (¶34 of Grigg in view of ¶104 and ¶¶106-108 of Awasthi));(i.e., determining, by the network server, whether or not a receipt message from the smart storage device indicating that a sensor of the electronic device has detected the presence of the order for the one or more products has […] been received or has not been received), in order to advantageously notify the clearinghouse / network server performing processing payment that the contract terms (i.e., order fulfillment) has progressed to delivery completion; a step understood to be required to verify that the contract fulfillment disclosed in ¶104 in view of ¶¶106-108 of Awasthi truly constitutes a fulfilled contract);(i.e., Examiner maintains it is understood that the receipt of products in IOT embodiments are an element of such a merchant contract / user instruction);(¶111-112 of Awasthi)

Awasthi in view of Jeffries and Grigg fails to explicitly teach that the delayed protocols (i.e., delayed protocol and unscheduled credential on file protocol) delay payment processing until the order is successfully received by one of the electronic device of the user or the smart storage device.

However, in view Awasthi disclosing that the credential on file may be initiated in response to merchant contract fulfillment or instruction provided by user (¶104), where the contract fulfillment may include  automated orders  to be provided  (i.e., delivered) to IOT smart devices comprising sensors detecting products (¶¶106-108), where the payment processing server of Awasthi payment server may involve delivery authorization / clearinghouse  services (¶46), Jeffries disclosing that the products can be matched to a pre-existing order for a smart storage device (¶¶68, 106 of Jeffries), and Grigg disclosing the transmission of the sensed indicia to a clearinghouse (e.g., payment processing server of Awasthi, ¶34 of Grigg), it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the delivery authorization / clearinghouse services of payment processing server of Awasthi (¶46) be modified to receive a message comprising indication (as taught by ¶34 of Grigg) of the detected order for the one or more products (¶¶68, 106 of Jeffries) for the server to determine whether or not the order has been delivered, subsequently resulting in allowing payment to the merchant (¶104 of Awasthi);(i.e., delaying payment processing until the order of smart storage device / user device is successfully received by one of the electronic device of the user or the smart storage device), in order to advantageously enable and automate the verification of contract fulfillment (i.e., order 

Further explaining combination, Examiner understands, generally, in context of contract/order fulfillment, such as the contract/order fulfillment of Awasthi (¶104 in view of ¶¶106-109), that the settlement step (i.e., initiating the unscheduled credential on file, i.e., delayed transaction of Awasthi to fulfill contract, ¶104 of Awasthi) is understood, to one of ordinary skill in the art, per meaning of contract fulfillment, require all the other contract steps to have already been fulfilled previously, as fulfillment of a contract, in general, requires completion of all necessary steps to realize “fulfillment” (i.e., completion) of a contract (i.e., including delivery step to the smart storage devices in examples of Awasthi). 

Further supporting argument, Examiner notes Wikipedia (page 2, “Processes”) describing a generic order (i.e., contract) fulfillment process comprising numbered steps of “4. Order booking [i.e., contract agreement]”, “10. Shipment”, “12. Delivery [e.g., to IoT device receiving goods in Awasthi example]”, “13. Settlement [i.e., the last necessary step of the order fulfillment process, as returns are listed as optional]”, of which would be analogous to process in  ¶104 in view of ¶¶106-108 of Awasthi, where merchant uses the unscheduled credential on file to fulfill a contract (i.e., being paid only after all other necessary steps are completed,  of which includes delivery of products (i.e., transaction is delayed transaction protocol))];(See also ¶¶111-112 of Awasthi generally disclosing embodiments of Awasthi are combinable);(I.e., Reworded, Examiner maintains, given Awasthi in view of Jeffries, Grigg, and Wikipedia, that it 

(Examiner, notes this further renders obvious that the payment processor server computer 110 of Awasthi determine that the receipt message has not been received, as a clearinghouse transaction would not be completed if the indication isn’t received by the clearinghouse/payment processor server computer 110, per prior contract/order steps not being completed to realize contract/order fulfillment).

Awasthi in view of Jeffries and Grigg, and Wikipedia fails to disclose receiving by the network server from the server of the first financial institution (acquirer), a clearing presentment file comprising at least one clearing presentment message, the clearing presentment message comprising details of the payment transaction; 

However, Honey discloses: receiving by the network server from the server of the first financial institution (acquirer), a clearing presentment file comprising at least one clearing presentment message, the clearing presentment message comprising details of the payment transaction; and (¶96 of Honey discloses a transaction to the clearing system for presentment (i.e., presentment message comprising details of the payment transaction));(¶115 discloses this is done in batches (e.g. of clearing presentment file);(Examiner interprets a clearing presentment file as a data structure including multiple transactions (i.e., details of payment transaction))).

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Awasthi in view of Jeffries, Grigg, and Wikipedia by providing the clearing messages (i.e., data associated with transaction for transaction completion) as a batch (i.e., in a clearing presentment file) in order to advantageously increase efficiency for larger systems performing transaction settlement as opposed to processing individual transactions as they come. 

Awasthi in view of Jeffries, Grigg, Wikipedia, and Honey fail to explicitly teach transmitting, by the network server, an error message to the first financial institution indicating that the clearing presentment message has been rejected. 

However, Lovelett, of a similar field of endeavor as applicant and Awasthi, discloses returning an error message for a transaction (¶247 of Lovelett discloses an authorization response message returned to the acquirer (first financial institution) via the issuer and further discloses that the authorization response includes a potential decline result. (Examiner understands such a message as an error message per purpose of authorization request requesting payment))

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate in the method of Awasthi in view of Jeffries, Grigg, Wikipedia, and Honey, the functionality of returning an error message when an authorization request (i.e. clearing presentment message) from an issuer is rejected, in order to advantageously make issuer aware of the transaction failing, and to allow for buyer to receive an alert (¶247 of Lovelett).

While the claims do not explicitly teach the returned error message being in response to not receiving a receipt message indicating that a sensor of the electronic device has detected the presence of the one or more products, Examiner understands it is implied in view of the ordering of the steps of the method claimed, and per being a part of the delayed clearing protocol.  

Examiner maintains that Awasthi in view of Jeffries, Grigg, Wikipedia, Honey, and Lovelett effectively teach this implied limitation per contract fulfillment as disclosed by Awasthi 

 Arguendo, Cole, of a similar field of endeavor as applicant and Awasthi discloses that a seller (i.e., merchant, of which is associated with an issuer in given transaction scenario) is paid only when the shipments are inspected and accepted by the buyer in an escrow arrangement.

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the method of Awasthi in view of Jeffries, Grigg, Wikipedia, Honey, and Lovelett advantageously include the technique/business arrangement of only paying a seller in response to  receiving an indication that a shipment is inspected and accepted by the buyer, the incorporated technique resulting in the IOT device capable of comparing detected (i.e., inspected) products to orders (¶106 of Jeffries) to not send the indication for settlement (¶86 in view of ¶34 of Grigg), further resulting in an error message to the acquirer upon attempting to settle the transaction per failing to meet escrow settlement terms (¶183 of Cole), in order to advantageously provide an escrow arrangement that benefits the buyer, ensuring that the ordered products (or correct products) are received for the buyer, while still advantageously not necessitating the buyer to manually inspect the orders in an escrow arrangement.

With respect to claim 2, Awasthi in view of Jeffries, Grigg, Wikipedia,  Honey, Lovelett, and Cole discloses: The method of claim 1, further comprising: receiving, at the network server, a message from the electronic device indicating that the sensor of the electronic device has detected the presence of the one or more products; (¶¶33-34 of Grigg in view of ¶106 of Jeffries discloses messages corresponding to indications that the sensor of an electronic device has detected the presence of one or more products corresponding to an order)

and sending the clearing presentment message to a server of the second financial institution. (¶115 in view of ¶96 of Honey discloses transaction clearing messages to issuing financial institution (server) for settlement) 

With respect to claim 14, Awasthi discloses: A system for processing a payment transaction for an order for one or more products, comprising: 

a network server (Fig. 2, Payment processor server 110) comprising at least one processor and memory; (¶¶9, 110, 113 of Awasthi)

a first financial institution server operably connected to the network server; (Fig 2., Acquirer Computer 108)

a second financial institution server operably connected to the network server; (Fig. 2, Issuer Computer, 112)

at least one of an electronic device of a user and a smart storage (¶¶104-109 of Awasthi) […] and 

a database (Fig. 2, Token Vault 120); operably connected to the network server (See Fig. 2), wherein the database comprises a plurality of token primary account numbers (PANs) (¶25 of Awasthi further discloses a payment token (e.g., credential on-file) that is a substitute for an account identifier, such as a primary account number (PAN), which may be used in place of a PAN for initiating/authorizing/settling a payment transaction.);(See also ¶¶70-71 and ¶46 in view of Fig. 4 of Awasthi) 

[the PANs] associated with a delayed clearing protocol; (Fig. 2, Token Vault 120);( ¶¶103-104 in view of ¶¶106-108 of Awasthi discloses unscheduled credential on file (e.g., PAN tokens) transactions which do not occur regularly (¶¶103-104), understood to occur on basis of detected supplies within the IoT devices (¶¶106-108), and may be initiated by a merchant to fulfill a contract or instruction provided by the user in an initial user-initiated transaction (¶104), where the merchant might be a local supermarket for order of food items to be stored in the IOT device (¶108));(i.e., merchant may be a supplier of goods or smart device manufacturer, where the goods are to be stored within IOT devices in at least ink cartridges and refrigerator embodiments (¶¶106-108), and are delayed until merchant fulfillment of a contract or instruction provided by the user, as lined in initial user-initiated transaction (¶104 of Awasthi));

wherein the memory of the network server comprises instruction which when executed cause the processor of the network server to: (¶¶110, 113, ¶¶111-112 of Awasthi)

With respect to the remaining limitations of claim 14, it is rejected under the same rationale as claim 1 (above), mutatis mutandis. (Examiner notes this includes the device operably connected to the network server; as previously mapped in claim 1 combination with Grigg reference, above).

With respect to claim 15, it is rejected under the same rationale as claim 2 (above), mutatis mutandis. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A MALKOWSKI whose telephone number is (313)446-6624.  The examiner can normally be reached on Monday - Friday 9:30AM-7:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/M.A.M./Examiner, Art Unit 3695

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        April 20, 2021 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See PTO 892, reference U